849 So.2d 157 (2003)
Ronald J. ROBINSON, Appellant,
v.
STATE of Mississippi, Appellee.
No. 2002-KP-00973-COA.
Court of Appeals of Mississippi.
June 24, 2003.
Ronald J. Robinson, Appellant, pro se.
Office of the Attorney General by Charles W. Maris, Attorney for Appellee.
Before LEE, P.J., MYERS and GRIFFIS, JJ.
MYERS, J., for the court.
¶ 1. Ronald Robinson pled guilty to the crime of aggravated assault in exchange for dropping several other charges. He was sentenced to serve fifteen years in the custody of the Mississippi Department of Corrections. The judgment and sentence were entered on October 7, 1999.
¶ 2. On April 30, 2002, Robinson filed a motion asking the trial court judge to reconsider his sentence. The trial judge denied the motion due to lack of jurisdiction. Robinson appealed the denial of his motion to reconsider his sentence. After review, we agree with the trial court and affirm.

LEGAL ANALYSIS
¶ 3. There are two ways in which a criminal may challenge a trial court proceeding: (1) a direct appeal, or (2) a proceeding under the Post-Conviction Relief Act. Fleming v. State, 553 So.2d 505, 506 *158 (Miss.1989). Robinson is not directly appealing his conviction, nor would a petition for post-conviction relief be applicable due to the nature of the relief Robinson seeks. Robinson is seeking a reduction of his sentence.
¶ 4. Robinson is incorrect in his assertion that a judge has authority to reduce a sentence even if a judge does not have power to vacate a sentence after the term expires. A reduction or reconsideration of a sentence by a judge must occur prior to the expiration of the sentencing term. Harrigill v. State, 403 So.2d 867, 868-69 (Miss.1981). The power to reduce the sentence after the expiration of the term is vested in another branch of the government. The trial judge was correct to deny the request.
¶ 5. THE JUDGMENT OF THE CIRCUIT COURT OF LAUDERDALE COUNTY DENYING MOTION TO RECONSIDER SENTENCE IS AFFIRMED. COSTS OF THIS APPEAL ARE ASSESSED TO LAUDERDALE COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., BRIDGES, THOMAS, LEE, IRVING, CHANDLER AND GRIFFIS, JJ., CONCUR.